Citation Nr: 1508078	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-21 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1970 to June 1973.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) regional office in Winston-Salem, North Carolina (RO).  The case was remanded by the Board in August 2014 to notify the Veteran that he could obtain representation if he desired, to attempt to obtain his missing service treatment records, and to attempt to obtain any additional post-service treatment records.  The Veteran was sent a letter by VA in September 2014 in which he was notified that he could obtain representation if he wished.  This letter also notified the Veteran that his service treatment records were missing and provided him with information on alternate sources of evidence to support his claim.  Another unsuccessful attempt to obtain his service treatment records was documented in October 2014.  Additional 
post-service treatment reports were obtained from the Fayetteville VA Medical Center and added to the record in December 2014.  A December 2014 Supplemental Statement of the Case, which included review of these records, is also on file.

Because the actions requested in the Board's August 2014 remand have been followed, there has been substantial compliance with the August 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) ((Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 


FINDINGS OF FACT

1.  The Veteran does not have diabetes that began in service or within a year of discharge or that is causally related to service.

2.  The Veteran does not have hypertension that began in service or within a year of discharge or that is causally related to service.

3.  The Veteran is not service connected for any disability.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.309 (2014).  

2.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.309 (2014).  

3.  The criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in March 2010, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  In compliance with the duty to notify, the Veteran was informed in the letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In accordance with the requirements of VCAA, the September 2009 letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although no nexus opinion has been obtained on the service connection issues on appeal, none is needed.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the appellant experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Because not all of these conditions have been met, as will be discussed below, a VA examination is not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.

The medical evidence on file does not show any evidence of diabetes or hypertension 	until many years after service discharge.  The initial medical evidence of either diabetes or hypertension was not until May 1993, which is almost 20 years after service.  There is no evidence indicative of a causal connection between either disability and service.  Consequently, the appellant has not presented evidence indicating a nexus between service and either his current diabetes or hypertension.  Thus, there exists no reasonable possibility that a VA examination would result in findings favorable to the Veteran.  Accordingly, the Board finds that an etiology opinion is not necessary.  In this regard, in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382 ; Waters, 601 F.3d at 1277 . On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

The Veteran's service treatment records have not been located.  The law provides that if potentially relevant records are unavailable, and that they may have been destroyed while in the possession of the Government, the duty to assist is heightened and VA is obligated to advise the claimant of alternative forms of evidence that can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992); see Washington v. Nicholson, 19 Vet. App. 362 (2005) (Remanding claim to the Board to address VA's duty to "exercise greater diligence in assisting the appellant with the development of evidence in support of his claim where medical records were lost while in VA custody." 

The Veteran was advised in writing by VA in September 2014 of potential alternative sources of information that could substantiate his claim, in accordance with Dixon, supra.  Consequently, VA has complied with its duty to notify the Veteran of alternative sources of substantiating information.  


Analysis of the Claims

Service Connection Claims

The Veteran seeks service connection for diabetes and hypertension.  He contends that these disabilities are causally related to his military service.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Service connection may be presumed for certain chronic diseases, such as diabetes and hypertension, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2014).

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). .  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Under Diagnostic Code 7101 for hypertensive vascular diseases (hypertension and isolated systolic hypertension), a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or: systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum rating of 60 percent is warranted for diastolic pressure predominantly 130 or more. 
NOTE (1): Hypertension or isolated systolic hypertension must be confirmed by readings taken two more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic pressure is predominately 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 

NOTE (2): Evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation. 

NOTE (3): Evaluate hypertension separately from hypertensive heart disease and other types of heart disease.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013). 

The Veteran's service treatment records are unavailable.

The Veteran reported on VA evaluation in May 1991 that his problems included frequent urination for the previous year; he also noted a history of intermittent hypertension since childhood.  He said that he had taken medication for hypertension for about a year but had not taken any medication for the previous two years.  His blood pressure was 120/80.  The diagnoses included history of intermittent high blood pressure.  

Social Security Administration records dated in September 1992 reveal that the Veteran was granted disability benefits, effective in August 1990, due to major depression and peptic ulcer disease.

The veteran's complaints on VA evaluation in May 1993 included hypertension.  Blood pressure readings included 150/104 and 156/106.  Hypertension, poorly controlled, was diagnosed.
According to evidence on file, the Veteran resigned from the Postal Service on June 8, 2006 due to domestic problems at home which prevented him from getting the proper rest required for his tour; he also had memory loss and problems with concentration.

VA treatment records for January 2008 report diabetic ketoacidosis and hypertension.  The Veteran indicated in April 2008 that his diabetes was not under control.

Also on file is an April 2010 Formal Finding of Unavailability of Medical Records From VAMC New Orleans dated from January 1, 2002 to August 5, 2003.

VA treatment records dated in June 2012 reveal the notation of uncontrolled diabetes; and hypertension, well controlled.

Although it is unfortunate that the veteran's service treatment records are unavailable, the veteran was notified of other relevant evidence that he could submit to help prove his claim.  However, no additional evidence has been received.  Even though the veteran provided a history on VA evaluation in May 1991 of intermittent hypertension since childhood, his blood pressure was within normal limits in May 1991.  Neither diabetes nor hypertension was diagnosed until May 1993, more than 19 years after service discharge.  Additionally, there is no medical nexus opinion on file in favor of either claim.  Consequently, the medical evidence does not relate either the Veteran's current diabetes or hypertension to service.  

Although the Veteran is competent to report his subjective symptoms, he is not competent to report that he has diabetes or hypertension due to service.  The diagnosis of diabetes and hypertension and the determination of the etiology of either disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for diabetes and hypertension, the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

TDIU Claim

The Veteran contends that his diabetes and hypertension prevent gainful employment.

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2007); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purposes of determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability: 1) disabilities of both upper or lower extremities, including the application of the bilateral factor; 2) disabilities from a common etiology or a single accident; 3) disabilities affecting a single body system; 4) multiple injuries incurred in action; or 5) multiple injuries incurred as a prisoner of war.  38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, the Veteran is not service connected for diabetes, hypertension, or any other disability.  Accordingly, the threshold criteria for consideration of entitlement to TDIU, to include on an extraschedular basis, are not met as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).  There is no doubt to be resolved, and the claim is denied.


ORDER

Entitlement to service connection for diabetes is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to a TDIU is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


